        CASE 0:19-cv-02384-WMW-DTS Doc. 65 Filed 03/19/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                               STATE OF MINNESOTA

Kaiser Faisal Nur,
                                                Court File No. 19-cv-02384-WMW-DTS
                        Plaintiff,              Case Type: Civil Other-Miscellaneous
vs.

                                                OLMSTED COUNTY DEFENDANTS’
Olmsted County, Stella Eissen, in her                   MOTION FOR
individual as well as her official capacity,        SUMMARY JUDGMENT
Elizabeth Schneider-Loberg, in her
individual and well as her official
capacity, and MEnD Correctional Care,
PLLP,

                        Defendants.

TO:    TO: Plaintiff Kaiser Faisal Nur and his attorney, William L. French,627
       Woodhaven Court NE, Rochester, MN 55906.

       MEnD Defendants and their attorneys, Larson King, LLC, Anthony J. Novak
       Bradley R. Prowant, 2800 Wells Fargo Place 30 E. Seventh Street St. Paul, MN
       55101

       PLEASE TAKE NOTICE that on May 4, 2021 at 1:00 p.m., Defendants, through

the attorneys Dunlap & Seeger, P.A., in the persons of Gregory J. Griffiths, will and

hereby does move the Court for an order granting a motion for summary judgment.

       This motion is based upon this notice, upon all the pleadings, papers and files in

this action, served and filed herein, including DOCS 58-62 filed on behalf of the MEnD

Defendants.




1267924 500009-192363
        CASE 0:19-cv-02384-WMW-DTS Doc. 65 Filed 03/19/21 Page 2 of 2




Dated: March 19, 2021.             DUNLAP & SEEGER, P.A.


                                   By: /s/ Gregory J. Griffiths
                                          Gregory J. Griffiths
                                          Registration No. 185553

                                   Attorneys for Defendants Elizabeth Sanders, et
                                   al.
                                   30 3rd Street SE, Suite 400
                                   Post Office Box 549
                                   Rochester, Minnesota 55903
                                   Telephone: (507) 288-9111
                                   Facsimile: (507) 288-9342
                                   Email: gjg@dunlaplaw.com




1267924 500009-192363                 2
